Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kim et al. (US20090183318). Kim et al. teaches a laundry dewatering method using an intelligent washing machine (see abstract) whereby washing machine state information (e.g. see rotational speed) is used in order to acquire ball balancer control information (e.g. see estimation of ball balancer positioning) and dewaters the laundry based on the control result (e.g. see spin-drying) (see paragraphs [0037]-[0038], [0047]-[0051]). Kim et al. does not teach the steps of training a ball balancer control model for acquiring the first ball balancer control information related position control and controlling a position of the ball balancer in the inner tub on the basis of the acquired first ball balancer control information. While Beninato et al. (EP3348694B1) teaches the use of supervised machine learning in training a control model and applying it to determine an output value related to the operation of the washing machine such as laundry weight (see paragraphs [0076]-[0078]), Beninato et al. does not teach/disclose the steps of training a ball balancer control model for acquiring first ball balancer control information related to position control and later controlling a position of the ball balancer in the inner tub on the basis of the acquired first ball balancer control information. Further no other prior art was located that suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711